Citation Nr: 0600597	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-18 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased evaluation for hiatal hernia 
with duodenitis, currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969, and from January 1975 to April 1992.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, for additional development.  The claims 
file is now associated with the Nashville, Tennessee RO.  

The issue of entitlement to a compensable evaluation for 
bilateral hearing loss is now before the Board for final 
appellate consideration.

The issues of entitlement to increased evaluations for PTSD 
and hiatal hernia with duodenitis are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The competent medical evidence indicates that the veteran 
has level IV hearing in the right ear and level II hearing in 
the left ear.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2004, a 
rating decision in October 2002, a statement of the case in 
April 2003, and a supplemental statement of the case in April 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

The report of private audiometric testing conducted in 
October 2001 provides audiology results but does not provide 
Maryland CNC speech recognition scores.  The report does 
provide that test results indicated asymmetrical severe high 
frequency hearing loss in the right ear at 3000-8000 hertz, 
and moderate high frequency sensorineural hearing loss at 
4000-8000 hertz in the left ear.  Word recognition ability 
was depressed in the right ear and normal in the left ear.   

On VA audiometric testing in May 2002, the pure tone air 
conduction thresholds in the right ear at 1,000, 2,000, 3,000 
and 4,000 hertz were 30, 25, 70 and 85 decibels, 
respectively, with an average of 53 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 25, 25, 25 and 55 decibels, respectively, 
with an average of 33 decibels.  The speech recognition 
scores using the Maryland CNC test were 80 percent in the 
right ear and 88 percent in the left ear.  Such audiometric 
findings reflect level IV hearing in the right ear and level 
II hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.  The 
mechanical application of the rating schedule to the May 2002 
VA audiometric examination findings, i.e., level IV hearing 
in the right ear and level II hearing in the left ear, 
warrants a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII.  Thus, under the schedular criteria, the 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss.  The Board also finds 
it significant that the veteran has not submitted outpatient 
treatment reports showing that his bilateral hearing loss has 
increased in severity since this VA audiometric examination.  

The Board recognizes that during a hearing before a Veterans 
Law Judge other than the undersigned and in written 
correspondence, the veteran has contended that his bilateral 
hearing loss warrants a compensable evaluation.  However, as 
a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as whether the 
degree of his hearing loss satisfies certain medical 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, his own contentions do not constitute 
competent medical evidence that his service-connected 
bilateral hearing loss warrants a compensable schedular 
evaluation.  

As the preponderance of the evidence is against the claim for 
a compensable evaluation for bilateral hearing loss, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

A preliminary review of the record indicates that the 
veteran's PTSD and hiatal hernia claims require additional 
development.  

In November 2005, the veteran submitted medical evidence with 
respect to his service-connected PTSD and hiatal hernia with 
duodenitis.  He did not submit a waiver of initial 
consideration of this evidence by the RO.  In light of 
Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003) and VAOPGCPREC 1-2003, the 
Board finds that the RO should consider the additional 
medical evidence prior to the Board's appellate review of 
these issues.

The Board also finds that each of these claims requires a VA 
examination.  The veteran has not been provided a VA 
examination with respect to his hiatal hernia during the 
appeal period.  In light of the recently received evidence, 
the Board finds that a current VA examination is necessary 
for the appropriate adjudication of this claim.  

The Board also notes that the veteran has not been provided a 
VA Compensation and Pension examination with respect to his 
PTSD during the appeal period.  In addition to the recently 
received evidence, the Board finds that such an examination 
is required by contradictory evidence currently of record.  A 
November 2004 opinion from a Vet Center readjustment 
counseling therapist notes that the veteran was unemployable 
and should withdraw from school for the sake of his emotional 
and physical health.  A September 1995 opinion from a private 
psychologist also states that the veteran was unemployable, 
and that the acuity of his symptoms was increasing.  VA 
treatment records dated from 2001 to 2005 provide numerous 
GAF scores from 35 to 50.  At the same time, these treatment 
records demonstrate that the veteran has few symptoms of 
PTSD, and those he does have are inconsistent with the GAF 
scores.  The evidence is also unclear as to the veteran's 
current employment status and education achievements.  

The two opinions that the veteran is unemployable reasonably 
raise a claim for a total rating based on individual 
unemployability (TDIU) and a claim for an increased 
evaluation for PTSD on an extraschedular basis.  These claims 
are intertwined with the veteran's PTSD claim and require 
additional development and adjudication.  

Evidence in the claims file also suggests that the veteran 
has received funding from VA Vocational Rehabilitation and 
Employment Services.  Any corresponding records or files are 
necessary for the appropriate adjudication of the veteran's 
claims.  

In light of the foregoing, the Board finds that this case 
must be REMANDED for the following action:

1.  Obtain and associate with the 
veteran's claims file any VA Vocational 
Rehabilitation and Employment Services 
records or files.

2.  Schedule the veteran for the 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
should be accomplished.  The examiner 
should state whether or not each of the 
following symptoms is present:  suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); and inability to 
establish and maintain effective 
relationships.  The examiner is requested 
to explain the GAF score with references 
to the past psychiatric record and/or the 
current examination findings.  The 
examiner should determine the veteran's 
current employment status and his 
education achievements.  The examiner 
should address the effect of the 
veteran's PTSD on his ability to obtain 
and maintain substantially gainful 
employment.  If the examiner is unable to 
provide any opinion without result to 
speculation, he or she should so 
indicate.  The examiner should provide a 
rationale for any opinion. 

3.  Schedule the veteran for the 
appropriate VA examination to determine 
the current severity of his service-
connected hiatal hernia with duodenitis.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies should be accomplished.  
The examiner should address whether there 
is persistent recurrent epigastric 
distress with dysphagia, pyrosis, 
regurgitation, substernal or arm pain, 
productive of considerable impairment of 
health.  The examiner should also address 
whether there is impairment of health 
manifested by anemia and weight loss, or 
recurrent incapacitating episodes 
averaging 10 days or more in duration at 
least four times a year.  If the examiner 
is unable to provide any opinion without 
result to speculation, he or she should 
so indicate.  The examiner should provide 
a rationale for any opinion.

4.  Thereafter, readjudicate the 
veteran's claims for increased evaluation 
for PTSD, to include on an extra-
schedular basis; entitlement to an 
increased evaluation for hiatal hernia 
with duodenitis; and address the claim of 
entitlement to a TDIU.  Consider all 
evidence received by the Board in 
November 2005 and any other evidence 
added to the record since the issuance of 
the April 2005 Supplemental Statement of 
the Case.  If any part of the decision is 
adverse to the veteran, provide him and 
his representative a Supplemental 
Statement of the Case, which reflects 
consideration of the evidence added to 
the record since the issuance of the 
April 2005 Supplemental Statement of the 
Case.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


